In related actions to recover damages for personal injuries, the defendants in Action No. 2 separately appeal from an order of the Supreme Court, Queens County (Colar, J.), dated February 19, 1998, which denied their respective motions for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with one bill of costs.
In support of their motions for summary judgment, the appellants submitted, inter alia, reports prepared by the respondent’s radiologist which stated that magnetic resonance images taken of the respondent’s cervical and lumbar spines approximately two months after the accident revealed the existence of bulging discs at C3-4 and L5-S1. Accordingly, the appellants’ respective motion papers failed to establish a prima facie case that the respondent’s injuries were not serious within the meaning of Insurance Law § 5102 (d) (see, Thomas v Joyner, 237 AD2d 347; Rosmarin v Lamontanaro, 238 AD2d 567; Flanagan v Hoeg, 212 AD2d 756). Miller, J. P., Sullivan, Friedmann and Luciano, JJ., concur.